DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 9, the limitations “…first tapered section providing a reversible, continuously variable…” and “…second tapered section providing a reversible, continuously variable…” are not understood.
Regarding Claims 7-8, the limitations “to cause the slideable, reversible, displacement of the tapered member” is unclear.  Does the structure perform the function or not?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiig, U.S. Patent 4,438,891 in view of Chen, U.S. Patent 8,966,715.
Insofar as the claim can be understood (see 112 rejection above), Wiig teaches a first hinge member (16, 20-23) having a first longitudinal axis of rotation which includes a displaceable first tapered section and a second hinge member (33, 51-53) having a second longitudinal axis of rotation parallel to the first longitudinal axis of rotation and including a displaceable second tapered section.  Wiig further teaches an inelastic loop between the first and second tapered sections (55).
Wiig does not teach a slideably displaceable tapered member.
Chen teaches a hinge assembly with two parallel axes of rotation with a slidably displaceable tapered member (80) disposed between the first and second hinge members.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Wiig with a displaceable tapered member because that would provide rigidity between the hinge members which are loaded in a cantilever manner by the inelastic loop and the tapered member would maintain the appropriate spacing, [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “wherein in response…first interaxial distance”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Wiig-Chen, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
	Regarding Claims 2-3, see elements 21-22 and 51-52
Regarding Claims 4-5, it would appear that the prior art combination of Wiig-Chen can meet the claimed limitations.
Claim 6, the limitation “fabricated using a self-lubricating material” does not appear to require that the tapered member be fabricated OF a self-lubricating material.  As such, it would appear to be a certainty that at least one of the machines used to fabricate the tapered member would employ lubricants and can therefore meet the claim limitations.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “fabricated using a self-lubricating material“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  
	Regarding Claims 7-8, see elements 23 and 40 which appear to be able to meet the limitations of the “first appliance” and “second appliance”.
	Regarding Claims 9-16, see clamshell element in fig. 2 and note the rejections of Claims 1-8 above.
Regarding Claim 17, see the first and second displaceable tapered sections set forth in the rejection of Claim 1 and note that they track to the “means for continuously varying a diameter of a first hinge member” and “means for continuously varying a diameter of a second hinge member”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/Examiner, Art Unit 3677